DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Azie Aziz on 11/2/2021.

The application has been amended as follows: 


1.	(Currently Amended) A method of dynamically enabling [[and]] or dynamically disabling read-ahead cache for a client application, the method comprising:
receiving an application profile of the client application from a server, the application profile indicating thresholds for determining a plurality of access patterns of the read ahead cache for the client application, each of the plurality of access patterns having a different threshold, wherein the application profile adjusts the thresholds on a per application or per workload basis, wherein the application profile is configured on a directory or on an individual file level, the thresholds in the individual file level application profiles overriding the directory level application profile; 

initializing, via an application programming interface (API), an access pattern file context for each region within a file, the API returning an access pattern file data structure to thereby define a data structure for each region of the access pattern file context,
comparing the current access pattern against the thresholds and the historical access pattern, 
de-initializing the access pattern file context when one or more of the thresholds are exceeded, and
destroying the access pattern file context after the de-initializing of the access pattern file context; and 
in response thereto, dynamically enabling [[and ]] or dynamically disabling the read-ahead cache for the client application based on a transition between the historical access pattern and the current access pattern.


8.	(Currently Amended) An apparatus for dynamically enabling [[and]] or dynamically disabling read-ahead cache for a client application, the apparatus comprising a processor and a memory storing executable instructions that, in response to execution by the processor, cause the apparatus to:
receive an application profile of the client application from a server, the application profile indicating thresholds for determining a plurality of access patterns of the read-ahead cache for the client application, each of the plurality of access patterns having a different threshold, wherein the application profile adjusts the thresholds on a per application or per workload basis, wherein the application profile is configured on a directory or on an individual file level, the thresholds in the individual file level application profiles overriding the directory level application profile; 
determine a current access pattern of the client application based on the thresholds and a historical access pattern of the client application, wherein the current access pattern and the historical access pattern are one of the plurality of access patterns, wherein to determine the current access pattern of the client application includes 

compare the current access pattern against the thresholds and the historical access pattern, 
de-initialize the access pattern file context when one or more of the thresholds are exceeded, and
destroy the access pattern file context after the de-initializing of the access pattern file context; and 
in response thereto, dynamically enable [[and]] or dynamically disable the read-ahead cache for the client application based on a transition between the historical access pattern and the current access pattern.


15.	(Currently Amended) A computer-readable storage medium for dynamically enabling [[and]] or dynamically disabling read-ahead cache for a client application, the computer-readable storage medium being non-transitory and having computer-readable program code stored therein that in response to execution by a processor, causes an apparatus to:
receive an application profile of the client application from a server, the application profile indicating thresholds for determining a plurality of access patterns of the read-ahead cache for the client application, each of the plurality of access patterns having a different threshold, wherein the application profile adjusts the thresholds on a per application or per workload basis, wherein the application profile is configured on a directory or on an individual file level, the thresholds in the individual file level application profiles overriding the directory level application profile; 
determine a current access pattern of the client application based on the thresholds and a historical access pattern of the client application, wherein the current access pattern and the historical access pattern are one of the plurality of access patterns, wherein to determine the current access pattern of the client application includes 
initialize, via an application programming interface (API), an access pattern file context for each region within a file, the API returning an access pattern file data structure to thereby define a data structure for each region of the access pattern file context,

de-initialize the access pattern file context when one or more of the thresholds are exceeded, and
destroy the access pattern file context after the de-initializing of the access pattern file context; and 
in response thereto, dynamically enable [[and]] or dynamically disable the read-ahead cache for the client application based on a transition between the historical access pattern and the current access pattern.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 


For claim 1.  Moore discloses A method of  dynamically enabling or dynamically disabling of read-ahead cache for a client application (Moore: "A method for prefetching data in a file system includes detecting an access to a file in the file system, wherein an instance of file access information is generated upon each access to the file, placing a plurality of the instance of file access into an access history buffer, performing a collinear check between at least three of the plurality of the instance of file access information in the history buffer to determine a sequential access pattern, creating a prefetch stream based on the sequential access pattern if the collinear check Succeeds, and placing the prefetch stream into the prefetch stream buffer" (abstract)), 
the method comprising: … , determining a current access pattern of the client application based on … and a historical access pattern of the client application (Moore: "Continuing with FIG. 3, if the obtained block-id is not part of a prefetch stream, the block-id is added to the access history buffer (STEP 306). A collinear check is conducted between the newly added 
wherein the current access pattern and the historical access pattern are one of the plurality of access patterns (Moore: "File system workloads that read large quantities of data can be categorized into two general types of access patterns, namely random-access and sequential access" (paragraph 0002, lines 1-3); "In one embodiment of the invention, a strided access pattern is one that increases or decreases sequentially, but instead of a linear sequence, the application skips a measured stride of blocks, and accesses another in sequence" (paragraph 0019); "In one embodiment of the invention, a multi-block, strided access pattern is a combination of the previous two types of access patterns. For example, assume an application accesses blocks 110, 111, and 112 in one read operation; then accesses 120, 121, and 122 in another read operation; and then accesses 130, 131, and 132 in a third read operation. Then, in one embodiment of the invention, the file system is ready and able to prefetch blocks 140, 141, 142, and so on, if these sequential accesses continue" (paragraph 0021)).

Moore does not teach however, Young teaches wherein the determining the current access pattern of the client application includes initializing, via an application programming interface (API) (Young: Fig. 1, resource APIs 120),

For claim 1, the prior art does not disclose the following limitations when viewed with the other recited limitations:
receiving an application profile of the client application from a server, the application profile indicating thresholds for determining a plurality of access patterns of the read ahead cache for the client application, each of the plurality of access patterns having a different threshold, 
the thresholds;
an access pattern file context for each region within a file, the API returning an access pattern file data structure to thereby define a data structure for each region of the access pattern file context,
comparing the current access pattern against the thresholds and the historical access pattern, 
de-initializing the access pattern file context when one or more of the thresholds are exceeded, and
destroying the access pattern file context after the de-initializing of the access pattern file context; and 
in response thereto, dynamically enabling or dynamically disabling the read-ahead cache for the client application based on a transition between the historical access pattern and the current access pattern.

Claims 2-7 are allowable based on dependency from claim 1.
Claim 8 is allowable for reasons similar to claim 1 above.
Claims 9-14 are allowable based on dependency from claim 8.
Claim 15 is allowable for reasons similar to claim 1 above.
Claims 16-20 are allowable based on dependency from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GAUTAM SAIN/Primary Examiner, Art Unit 2135